The opinion of the Court was drawn up by
Shepley J.
The land described, lies upon the southerly side of a body of water called the cove, is bounded upon one end by the road, and the line is described as extending “to the margin of the cove, then westerly along the margin of the cove about eleven rods,” and it then returns to the road. The question is, whether by this description the flats adjoining were conveyed. The general rule is, that lands bounded upon rivers or streams of water extend to the thread of the stream, unless the description be such as clearly to show a different intention.
*246By the case of Storer v. Freeman, 6 Mass. R. 435, it was decided, that a deed extending the line of boundary to the shore and thence by the shore would not convey the flats, not being described as extending to the water.
In Hatch v. Dwight, 17 Mass. R. 289, it was held, that land bounded by the bank of the river did not extend to the thread of it.
In the case of Dunlap v. Stetson, 4 Mason, 349, and in Lavish v. Bangor Bank, 8 Greenl. 85, the description commenced the line of boundary at a stake on the bank, and returned it to a stake and stones on the bank, and connected the points by a line running on the bank to high water mark at the first bound, and it was decided, that the flats were not conveyed.
In this case, the land conveyed is not by any term used extended to the water, but is bounded by a line without the edge of the water, and the flats are not included.

Prayer of petition granted.